Citation Nr: 9905368	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel







INTRODUCTION

The veteran's active military service extended from April 
1970 to November 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to a permanent and total disability rating for pension 
purposes.  The RO issued a decision in December 1994 denying 
service connection for a nervous disorder, including post 
traumatic stress disorder, to which the veteran filed a 
notice of disagreement which was received at the RO in 
December 1995.  The RO has not issued a statement of the case 
(SOC) with respect to this issue.  

The case was previously before the Board in October 1998, 
when it was remanded for examination of the veteran and 
medical opinions.  Unfortunately, another remand is required.  


REMAND

The initial problem with this case is one of locating the 
veteran.  A review of the claims file reveals two potential 
addresses for the veteran.  The first address is in [redacted], 
Alabama and is the address that the veteran has indicated on 
all his correspondence.  The second address is a post office 
box in [redacted], Alabama.  The second address is more 
questionable than the first; it is the address of an 
individual that the veteran attempted to appoint as his 
agent.  However, the appointment was not valid as the 
requirements of 38 C.F.R. § 14.629 (b) (1998) have not been 
met.  Subsequently, the VA medical center (VAMC) scheduled 
the veteran for medical examination on no less than five 
occasions only to have him fail to report each time.  The 
claims file indicates that attempts to contact the veteran at 
both addresses above and through his accredited 
representative, the Alabama State Department of Veterans 
Affairs.  However, the veteran fails to communicate with VA 
and continues to fail to report for the scheduled 
examinations.  

In June 1998 a statement was submitted by a VSO 
representative from [redacted], Alabama.  This statement 
indicated that the veteran was incarcerated.  The statement 
is signed by the representative and gives the 
representative's address, not the veteran's address.  

In September 1998 the veteran's representative, William E. 
Rumph of the Alabama State Department of Veterans Affairs 
submitted a statement on the veteran's behalf and stated that  
"there is no evidence indicating the veteran was properly 
notified in advance of a scheduled examination."  
Subsequently, a series of memos between the VAMC and the RO 
indicated that the veteran's address in [redacted] was used and 
that none of the notification letters were returned.  In 
Hyson v. Brown, the United States Court of Veterans Appeals 
stated that, "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him." 
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

While the series of memos and computer printouts indicate 
that notice of the scheduled examinations was sent to the 
veteran, the best evidence that the RO can provide to show 
that it executed its duties in notifying the veteran and his 
representative of the scheduled examination is to place a 
dated copy of the notification letter to the veteran and his 
representative in the claims file.  A letter with clear 
instructions as to where and when to report for an 
examination is evidence that is readily understandable to 
anyone, and consequently it is evidence that is far superior 
to the RO's internal worksheets and computer printouts whose 
codes and acronyms and unstated purposes are easily 
decipherable only by RO employees.

Because the veteran's representative has raised the issue of 
lack of notification the Board will remand to attempt to 
schedule the veteran for an examination one more time.  
Concerning the obligations of the veteran and his 
representative, the Board notes that when the RO meets its 
burden to notify the veteran and his representative of the 
information needed to develop the claim, the burden then 
shifts to the veteran, and consequently to his representative 
service organization to respond to the RO's requests.  

The veteran's representative in this case is an accredited 
service organization which employs representatives to assist 
veterans with their claims to the VA regionally and on appeal 
to the Board in Washington, DC, and the representative has 
executed a power of attorney form which authorizes it to 
"present" a claim for all VA benefits to which the veteran 
may be entitled.  See VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative (provides 
for the appointment of a service organization to "present" a 
benefit claim before VA and to receive any information from 
VA in connection therewith).  A duty to "present" a claim 
includes such duties as notifying the RO of a claimant's 
change of address, assuring that a claimant is aware of a 
request for information from the RO or of a scheduled 
examination, seeing that a response is made to RO requests in 
a timely fashion, and informing the RO on behalf of the 
claimant of extenuating circumstances which may make it 
impossible to respond to RO requests or to report for 
scheduled VA examinations.  See Memorandum No. 01-91-17, 
Office of the Chairman, Board of Veterans' Appeals (May 28, 
1991) ("A representative acts as the agent of the appellant, 
standing in his or her place.  Dealings with a represented 
appellant should normally be conducted through the 
representative.").

Under the applicable criteria, when entitlement to 
nonservice-connected pension cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or re-examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  38 C.F.R. § 3.655(a) & (b) 
(1998)(emphasis added).  "[T]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The veteran contends that he is totally and permanently 
disabled as a result of all his disabilities.  The law 
authorizes the payment of pension to a veteran of a war who 
has the requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 
1998).  If his disability is less than 100 percent, he must 
be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.17, 4.18, Part 4 (1998).  Evaluations of 
service connected disabilities may be combined with 
evaluations for disabilities not shown to be service 
connected and not the result of the veteran's willful 
misconduct. 38 C.F.R. § 3.323 (1998).

The veteran's nonservice connected disabilities are currently 
evaluated as 30 percent for chronic nervous condition and 
dysthymia.  He also is evaluated as noncompensable (0%) for:  
Migraine headache, skin rash, loss of appetite, loss of 
weight, post traumatic stress disorder, left inguinal hernia, 
and left neck soft tissue mass.  

A December 1993 VA discharge summary reveals that the veteran 
required approximately two months of inpatient treatment in a 
VA psychiatric facility.  The discharge diagnosis was cocaine 
and marijuana dependence, alcohol abuse, and dysthymia.  The 
narrative summary relates the veteran's depression and 
dysthymia to withdrawal symptoms from his substance abuse.  

In March 1996 a VA Compensation and Pension general medical 
examination was conducted.  The diagnosis included "chronic 
dysthymia."  The examination report reveals that the 
examining physician was apparently unaware of the veteran's 
substance abuse.  Upon review of the 1996 VA examination 
report it appears inadequate for the evaluation of the 
veteran's nonservice-connected psychiatric disorders.  

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  Therefore, a full psychiatric examination 
including an evaluation under the Global Assessment of 
Functioning Scale (GAF) is necessary to properly assess the 
effect of the veteran's overall mental and physical condition 
on his ability to maintain employment.  In this regard, the 
Board notes that new regulations with respect to rating 
psychiatric disorders were promulgated during the pendency of 
the veteran's appeal.  These became effective November 7, 
1996, and were published in the Federal Register of October 
8, 1996 (61 Fed.Reg. 52695-52702).  These regulations 
significantly alter the criteria for assignment of disability 
evaluations to psychiatric disorders.  In order to ensure due 
process of the veteran's claim, the RO must evaluate the 
veteran's claim under the new regulations.

The Board also notes that there is evidence that the 
veteran's substance abuse is the cause of his dysthymia.  If 
this is the case, the Board reminds the RO that disability 
pension is not payable for any condition due to the veteran's 
own willful misconduct.  38 C.F.R. § 3.301 (1998).

VA has a duty to assist veterans in the development of their 
claims.  38 U.S.C.A. § 5107(a) (West 1991).  This duty 
includes obtaining pertinent medical records and affording 
the veteran an examination.  Littke v. Derwinski, 1 Vet. App. 
90, 91 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  
The RO also has the responsibility of identifying all 
disabilities which the veteran currently has, determining 
whether they are permanent in nature and assigning a 
schedular evaluation for each one of them under the VA Rating 
Schedule, 38 C.F.R. Part 4 (1993).  Roberts v. Derwinski, 2 
Vet. App.. 387, 389 (1992).

The RO must also address the claim on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) (1995).  Thus, the RO has 
an additional obligation to determine whether any of the 
disabilities should be assigned an extraschedular evaluation 
in lieu of the schedular evaluation provided in the VA Rating 
Schedule, 38 C.F.R. Part 4 (1995). In the course of 
adjudicating this claim the RO must also make determinations 
as to whether any of the disabilities in question is the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 1991) Abernathy v. Derwinski, 2 Vet. App. 391, 
394 (1992).

Finally, the Board notes that the RO issued a decision in 
December 1994 denying service connection for a nervous 
disorder, including post traumatic stress disorder, to which 
the veteran filed a notice of disagreement in December 1995.  
No statement of the case has been issued.  The Board ordered 
a statement of this case to be issued in the prior remand and 
this was not done.  The United States Court of Veterans 
Appeals (Court) has held that a remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1. The RO should contact the veteran's 
representative, 
William E. Rumph of the Alabama State 
Department of Veterans Affairs, and 
request the veteran's current mailing 
address.  Mr. Rumph should provide a 
response in writing as the veteran's 
address, or an explanation as to why he is 
unaware of his client's current address.  

2.  If Mr. Rumph is unable to provide a 
current address for the veteran the RO 
should contact Lucious Richardson, the VSO 
in [redacted], Alabama and request the 
veteran's current mailing address.  Mr. 
Richardson should provide a response in 
writing as the veteran's address, or an 
explanation as to why he is unaware of his 
client's current address.  

3.  The RO should contact the veteran at 
the address provided by his 
representative and inform him of the 
effect of 38 C.F.R. § 3.655 on his claim 
should he fail to report for any 
scheduled VA examinations.  The RO must 
ensure that there is complete 
documentation in the record of all 
contact with the veteran.  When the 
veteran is scheduled for the requested VA 
examination below, notice to the veteran 
must be documented in the claims file.  

4.  The veteran should be examined by a VA 
psychiatrist to determine the nature and 
extent of the nonservice-connected 
dysthymia and substance abuse disorders.  
The report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and which disorders are part of or caused 
by the service-connected bipolar disorder.  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
psychiatrist should specifically indicate 
if the veteran's dysthymia is the result 
of his substance abuse.  All necessary 
special studies or tests including 
psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physician include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1996) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6. The RO must list all of the veteran's 
disabilities on a formal rating document 
and assign separate evaluations to each 
disability. The RO should also assess the 
history of the veteran's disabilities and 
the effect of pain on function (where 
appropriate).  With regard to any 
psychiatric disorder, the RO should 
consult regulations recently promulgated 
with respect to rating psychiatric 
disorders, which became effective 
November 7, 1996, published in the 
Federal Register of October 8, 1996 (61 
Fed.Reg. 52695-52702).  In evaluating 
each of the disabilities, consideration 
should be given to entitlement to an 
extra-schedular evaluation 38 C.F.R. § 
3.321(b)(2).  A determination should be 
made as to whether any of the psychiatric 
disabilities, including substance abuse, 
are the result of the veteran's willful 
misconduct.

7. Following the above development, the 
RO should re-adjudicate the claim for 
pension benefits.

8.  The RO should issue the veteran and 
his representative a Statement of the 
Case (SOC) on the issue of entitlement to 
service connection for a psychiatric 
disorder, to include post traumatic 
stress disorder (PTSD).  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  They 
should be afforded the appropriated 
period of time in which to respond.  If, 
and only if, a timely substantive appeal 
is filed, then the issue should be 
certified to the Board.  If a timely 
substantive appeal is not filed, than the 
appeal has not been perfected and the 
issue of service connection for PTSD will 
not be certified to the Board.  


Once the foregoing has been accomplished and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving entitlement to 
nonservice-connected pension benefits will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


